         Case 2:17-cv-00474-REB Document 22 Filed 11/13/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO


MICHAEL MEAGHER,                                        Case No.: 2:17-cv-00474-REB

       Plaintiff,
                                                        ORDER OF DISMISSAL
       vs.

CITY OF PLUMMER, a municipal corporation and
political subdivision of the State of Idaho,

       Defendant.


       This matter having come before the Court upon the parties’ Stipulated Motion to Dismiss

with Prejudice and Without Costs (Docket No. 21), pursuant to FRCP 41(a)(1)(A)(ii) of the

Federal Rules of Civil Procedure, and the Court being duly advised,

       IT IS HEREBY ORDERED that this action is DISMISSED, WITH PREJUDICE, each

party to pay its own attorneys’ fees and costs. The Clerk’s Office is directed to close the case.




                                                      DATED: November 13, 2018

                                                      _________________________
                                                      Ronald E. Bush
                                                      Chief U.S. Magistrate Judge




ORDER OF DISMISSAL -- 1
